Citation Nr: 0524616	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-08 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as noncompensable.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1973 to September 
1995.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Buffalo, New York.  A notice of disagreement 
was received in September 2003, a statement of the case was 
issued in January 2004 and a substantive appeal was received 
in March 2004.  The veteran testified at a Board hearing at 
the RO in April 2005.  The veteran waived RO review of the 
April 2005 private audiogram report he submitted at the Board 
hearing.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as bilateral hearing loss, is productive of 
Level I hearing acuity in the right ear and Level I hearing 
acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for bilateral sensorineural hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5104, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, 4.87, Diagnostic Code 
6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  After reviewing the claims folder, 
the Board finds the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for the benefits sought on appeal.  The April 2003 letter 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining and the relative burdens of the veteran and VA in 
producing or obtaining that evidence or information.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that the letters implicitly notified the 
veteran that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communications was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in April 2003 and the initial rating 
decision was issued to the veteran in June 2003.  Thus, the 
VCAA notice was timely.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified relevant VA and private medical 
records.  The veteran has not made the RO or the Board aware 
of any additional available evidence that needs to be 
obtained in order to fairly decide the appellant's appeal.  
The Board finds that there has been substantial compliance 
with the duty to assist provisions set forth in the 
applicable law and regulation.  As the veteran has been 
afforded a VA examination, the Board believes that there is 
sufficient medical evidence of record to decide the claim and 
that the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
these issues.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  The veteran's service-
connected hearing loss has been rated by the RO under the 
provisions of Diagnostic Code 6100.

In evaluating hearing service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, on the authorized VA audiological 
evaluation in May 2003, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
35
75
70
LEFT
N/A
20
20
65
60

The average puretone threshold was 49 decibels in the right 
ear and 41 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 98 percent in the 
right ear and of 94 percent in the left ear.

A private audiogram from December 2003 shows pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
25
65
70
LEFT
N/A
15
20
65
55

The average puretone threshold was 42 decibels in the right 
ear and 38 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 100 percent in the left ear.

An April 2005 private audiogram shows pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
30
65
75
LEFT
N/A
25
30
65
65

The average puretone threshold was 46 decibels in the right 
ear and 46 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 96 percent in the left ear.

The Board first notes that neither ear shows an exceptional 
pattern of hearing impairment.  Therefore, Table VI should be 
used for rating purposes.  Using the audiogram results most 
favorable to the veteran (the results showing the greatest 
hearing loss) and applying the criteria found in 38 C.F.R. 
§§ 4.85-4.87, the veteran's audiological examinations for the 
left ear yielded level I hearing and level I hearing in the 
right ear.

Entering the category designations for each ear into Table 
VII results in a 0 disability rating under Diagnostic Code 
6100.  

The Board has carefully reviewed and considered the veteran's 
statements and understands the adverse impact on the 
veteran's daily activities because of his hearing impairment.  
However, the Board must base its decision on the relevant 
medical evidence of record.  As noted above, the correct 
rating is derived by mechanical application of the ratings 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  The degree of 
bilateral hearing loss shown by the examinations fails to 
meet the standards for a 10 percent disability rating.  
Therefore, the preponderance of the evidence is against the 
veteran's claim.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  
38 C.F.R. § 3.321(b)(1).  Accordingly, the Board finds that 
criteria for submissions for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The veteran may always advance a new 
claim for an increased rating should his hearing loss 
disability increase in severity in the future.  However, 
based on the evidence currently of record a compensable 
rating is not warranted. 



ORDER

The appeal is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


